Citation Nr: 1234122	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  92-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity, associated with lumbar spine disc disease with myofascial back pain.

2.  Entitlement to a disability evaluation in excess of 40 percent for disc disease of the lumbar spine with myofascial back pain.

3.  Entitlement to an effective date earlier than September 16, 1988, for the grant of service connection for aortic valvular stenosis.  

4.  Entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for strain, right hip.  

5.  Entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for strain, left hip.  

6.  Entitlement to an initial increased rating for aortic valvular stenosis, currently rated 30 percent disabling.

7.  Entitlement to an initial increased rating for strain, right hip, currently rated 10 percent disabling.

8.  Entitlement to an initial increased rating for strain, left hip, currently rated 10 percent disabling.

9.  Entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for depression.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.  He served as a commissioned officer in the United States Public Health Service from May 1980 to September 1988.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2005, the RO issued a supplemental statement of the case pertinent to increased ratings for left lower extremity radiculopathy; and, lumbar spine disc disease.  A July 2006 rating decision continued the 40 percent evaluation for disc disease of the lumbar spine.  

In a January 2009 decision, the Board, in pertinent part, granted a 20 percent disability rating for radiculopathy of the left lower extremity, for the period beginning April 21, 2006; and, denied entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an October 2009 Joint Motion for Partial Remand (JMPR) and October 2009 Court Order, the Board's decision was vacated and remanded pertaining to, in pertinent part, the issues of entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity; and, entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.  In June 2010, the Board remanded the issues of entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity; and, entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.

In a July 2011 rating decision, the RO granted entitlement to service connection for aortic valvular stenosis (cardiac condition claimed as disease of the heart due to electrical conduction), assigning a 30 percent disability rating, effective September 16, 1988, and granted entitlement to service connection for strain, bilateral hip, assigning separate 10 percent disability ratings, effective April 30, 2004.  In March 2012, the Veteran filed a notice of disagreement with the disability ratings and effective dates assigned.  A statement of the case was issued in July 2012 and a substantive appeal was received in July 2012.

In an April 2012 rating decision, the RO granted entitlement to service connection for depression, assigning a 30 percent disability rating, effective April 30, 2004.  The grant of service connection for depression constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In a May 2012 submission from the Veteran's attorney, disagreement was expressed with the "failure to award service connection for depression."  Obviously, this submission is moot in light of the RO's April 2012 grant of service connection for depression.  Such submission did not express disagreement with the disability rating or effective date assigned, but as will be discussed below the Board has accepted a September 2012 statement from the Veteran as a notice of disagreement with the effective date assigned.  To date, no submission has been received which expressed disagreement with the down-stream elements of compensation level.  Thus, such issue is not currently in appellate status.  Id.

In the July 2012 substantive appeal signed by the Veteran's attorney, disagreement was expressed with regard to the rating assigned to post strabismus surgery.  In the February 2012 Board decision, entitlement to a disability rating in excess of 30 percent for status-post strabismus surgery, bilateral, with diplopia, to include entitlement to a separate compensable rating for disfigurement, was denied.  Such decision is final.  38 C.F.R. § 20.1100 (2011).

Such submission also referenced entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.  A TDIU is in effect from March 30, 2005, and in a January 2009 Board decision entitlement to an effective date earlier than March 30, 2005, for the award of a TDIU was denied.  Such decision is final.  Id.

Such submission also states that the Veteran also disagrees with "the VA's failure to address all issues and claims, including service connection for any and all secondary physical, neurological, and psychiatric conditions which might be caused or aggravated by his service-connected conditions."  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  Such submission by the Veteran's attorney is vague and cannot be accepted as a claim for an unidentified disability.  The Veteran and his attorney are free to submit a claim for compensation for an identified disability.  

In a September 2012 submission from the Veteran, he requested that September 15, 1988 be established as the effective date for all service-connected conditions.  Service connection is in effect for lumbar spine disc disease with myofascial back pain, effective September 16, 1988 (day following separation from service); status post strabismus (extropia) surgery, bilateral, with diplopia and decreased visual acuity, effective June 6, 1976 to May 21, 1980 (due to active duty, discontinued) and from September 16, 1988; headaches, effective June 6, 1976 to May 21, 1980 (due to active duty, discontinued) and from September 16, 1988; and, fibrositis, left (minor) shoulder, effective September 16, 1988.  Thus, such submission is moot with regard to these disabilities.  In a January 2009 final decision, the Board denied entitlement to effective dates earlier than September 12, 2003 for the award of a 30 percent evaluation for headaches and a 20 percent evaluation for fibrositis of the left shoulder.  Service connection is in effect for left lower extremity radiculopathy, effective June 30, 2003; however, a notice of disagreement with the effective date would be deemed untimely.  The Court has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 2006).  The effective date assigned to aortic valvular stenosis is addressed below, and the effective date assigned to bilateral hip disabilities is addressed in the Remand below.  The Board will accept such submission as a notice of disagreement with the effective date assigned in the April 2012 rating decision granting service connection for depression, effective April 30, 2004.  Such issue is addressed in the Remand below.

In a November 2011 submission, the Veteran requested entitlement to special home adaptation or specially adapted housing.  In a January 2009 decision, the Board determined that the criteria for eligibility for specially adapted housing or for a special home adaptation grant had not been met.  The Board perceives the November 2011 submission as a new claim of entitlement.  This is referred to the RO for appropriate action.  

The issues of entitlement to initial increased ratings for aortic valvular stenosis, right hip strain, and left hip strain are addressed in the REMAND portion of the decision below and are REMANDED to the VA Albuquerque RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Radiculopathy of the left lower extremity is manifested by no more than moderate incomplete paralysis. 

2.  There are no objectively demonstrated incapacitating episodes of disc disease of the lumbar spine having a total duration of at least 6 weeks or unfavorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's disc disease of the lumbar spine with myofascial back pain with left lower extremity radiculopathy does not result in marked interference with employment or frequent periods of hospitalization.

4.  The Veteran was discharged from the United State Public Health Service on September 15, 1988.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent evaluation for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2011). 

2.  The criteria for an evaluation in excess of 40 percent for service-connected degenerative disc disease of the lumbosacral spine are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

3.  The criteria for an effective date prior to September 16, 1988, for the award of service connection for aortic valvular stenosis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2004 and August 2004, VCAA letters were issued to the Veteran with regard to his increased rating claims.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, the information and evidence that must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In April and May 2008, the Veteran was notified of the evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In August 2008, the Veteran was issued a Vazquez letter, thus this constitutes proper notice.

The Board notes that the Veteran claimed entitlement to cardiac disease prior to enactment of the VCAA, and this underlying issue had been in appellate status until the grant of service connection in July 2011.  In August 2004, two VCAA letters were issued to the Veteran with regard to his underlying service connection claim for aortic valvular stenosis, claimed as cardiac disease.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  This earlier effective date claim arises from his disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the June 2010 and February 2012 Board Remands pertaining to the spine and radiculopathy increased rating issues.  The evidence of record contains the Veteran's VA outpatient treatment records dated through December 23, 2011, private treatment records, and lay statements and testimony of the Veteran.  The Board acknowledges lay statements of the Veteran received in September 2012.  In March 2012, the RO issued correspondence to the Veteran requesting that he identify the names, address, and dates of treatment of all medical providers; the Veteran did not identify any further medical providers.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  Updated VA treatment records dated through June 29, 2012 were associated with the Virtual VA file and were considered in the July 2012 supplemental statement of the case and July 2012 statement of the case; these records have been reviewed by the Board.  There is no indication of relevant, outstanding records which would support the Veteran's spine and radiculopathy increased rating claims and effective date claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in October 2004, April 2006, and September 2010 pertaining to his lumbar spine and radiculopathy.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the increased rating issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Additionally, an opinion from the Director, Compensation and Pension Service, was proffered in June 2012, subsequent to the February 2012 Remand.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the lumbar spine and radiculopathy increased rating issues and aortic valvular stenosis effective date issue on appeal.


Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Radiculopathy of the Left Lower Extremity 

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability evaluation is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

VA progress notes dated in June 2003 show the onset of burning and tingling sensation in the left lower extremity. 

On October 2004 VA neurological examination, the Veteran exhibited good motor strength and reflexes.  He was unable to bring his feet together and walked with a widened base.  Peripheral sensation, joint position, vibration, and pain were normal.  The examiner noted that no neurologic disorder was apparent on examination. 

On VA examination conducted on April 21, 2006, the Veteran reported constant weakness and numbness of the left leg and foot.  Motor examination of the knee and ankle against resistance was normal.  Sensory testing showed impairment to pinprick and light touch.  Vibration and position sense were normal.  Lasegue's sign was positive on the left. 

On VA examination in September 2010, the Veteran reported radiating pain into his left lower extremity, described as a 4-5 on a 10-point scale and characterized as "achy."  When he walks, he reports a numbness in his left 3rd, 4th, and 5th toes and up to his knee.  He reported a weakness of his left leg.  He stumbles often but denied any falls.  He tends to compensate for this, bearing more of his weight on his right lower extremity.  When going down steep grades, he uses a walking stick.  On sensory examination, the superficial fibular nerve was affected.  Vibration was normal.  Position sense was normal.  Pain or pinprick was decreased on the left 3rd, 4th, and 5th toes.  Light touch was decreased on the left 3rd, 4th, and 5th toes.  There was no dysesthesias.  On motor examination, there was active movement against full resistance pertaining to the left hip, knee, ankle, and great toe.  Muscle tone was normal and there was no muscle atrophy.  

Based on the above, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 20 percent for moderate incomplete paralysis of the left lower extremity due to radiculopathy.  Weighing the evidence of record, with consideration of the Veteran's reported symptoms, a rating in excess of 20 percent is not warranted, as there have been no findings of paralysis or muscle atrophy.  Moreover, while sensation has been decreased in the Veteran's toes of the left lower extremity, motor examination has been essentially normal pertaining to the knee, hip, and ankle.  Based on the complaints and objective findings, the Veteran's radiculopathy is mostly sensory, and the findings do not meet or nearly approximate the criteria for any higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disc Disease of the Lumbar Spine 

The Veteran's increased rating claim for lumbar spine disc disease was received on September 12, 2003.  During the pendency of the appeal, the criteria for rating disabilities of the spine were amended.  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

In an August 2007 supplemental statement of the case, the Veteran was provided notice of the amended regulations, and was given a 60-day opportunity to submit additional evidence or argument.  38 C.F.R. § 20.903(c).  The Veteran has not responded with additional evidence.  Therefore, there is no prejudice to the veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Veteran is currently in receipt of a 40 percent evaluation for disc disease, pursuant to Diagnostic Code 5243 (former Diagnostic Code 5293). 

When the Veteran filed his claim, intervertebral disc syndrome (preoperatively or postoperatively) was to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted, while a 40 percent evaluation is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (effective on and after September 23, 2002). 

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293. 

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent evaluation for unfavorable ankylosis of the entire spine; and a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine. 

The criteria for a 40 percent evaluation are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The criteria for a 30 percent evaluation are: forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent evaluation is warranted for:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 10 percent evaluation is provided for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

In this case, on October 2004 VA examination, range of lumbar spine motion was from zero degrees of extension to 30 degrees of flexion.  Left lateral flexion was to 30 degrees, and right lateral flexion was to 20 degrees.  Bilateral rotation was to 30 degrees, for a combined total of 140 degrees. 

On April 2006 VA examination of the spine, the examiner noted that the Veteran had disc disease of the lumbar spine causing "left sciatica."  It was noted that the Veteran had no incapacitating episodes of disc disease.  Forward flexion of the thoracolumbar spine was to 46 degrees with pain.  There was no additional loss of motion upon repetitive use. 

On September 2010 VA examination, the Veteran reported chronic low back pain, "achy" in nature with a severity of 3-4 on a 10-point scale.  He takes Motrin 400mg twice daily as needed.  He reports exacerbation of his pain 2-3 times weekly; this is caused by walking more than a quarter mile a day or in cold weather.  About once or twice weekly, he has exacerbations with a severity of 7-8 on a 10-point scale for which he takes Morphine sulfate at bedtime as needed.  This is caused by cold weather, overstretching his legs, or if he overdoes walking.  Alleviating factors include rest, stretching exercises, pain medications, and chiropractor manipulation.  He gets occasional muscle spasms of his lower back, on the left mostly, for which he uses stretching exercises. When going down steep grades, he uses a walking stick.  He has undergone VA chiropractor treatment which has helped him able to walk a greater distance and experience less pain.  He has a history of fatigue, decreased motion, stiffness, weakness, spasm and pain in the lower back.  The examiner stated that there were no incapacitating episodes of spine disease.  On physical examination, his posture was stooped and his gait was antalgic, bearing more weight on his right lower extremity.  There were no abnormal spinal curvatures.  There was no thoracolumbar spine ankylosis.  There was spasm on the left and right thoracolumbar sacrospinalis, but no atrophy, guarding, pain with motion, tenderness or weakness.  The muscle spasm was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion of the thoracolumbar spine was from 0 to 74 degrees; extension was from 0 to 28 degrees; left lateral flexion was from 0 to 24 degrees; left lateral rotation was from 0 to 30 degrees; right lateral flexion was from 0 to 30 degrees; and, right lateral rotation was from 0 to 24 degrees.  There was objective evidence of pain on active range of motion.  There was additional limitation of motion on repetitive motion:  0 to 68 degrees flexion; 0 to 22 degrees extension; 0 to 22 degrees left lateral flexion; 0 to 21 degrees left lateral rotation; 0 to 22 degrees right lateral flexion; and, 0 to 21 degrees right lateral rotation.  The examiner diagnosed degenerative disc and joint disease of the lumbar spine with left lower extremity radiculopathy.  

On review, the Board finds that an evaluation in excess of 40 percent for service-connected degenerative disc disease of the lumbosacral spine is not warranted under either the former or the current criteria.  In this regard, the objective evidence fails to show that the Veteran has had incapacitating episodes of disc disease at least six weeks during a 12-month period.  An incapacitating episode is defined in Diagnostic Code 5293 as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  Significantly, the record does not show that the Veteran has had any incapacitating episodes of disc disease of the lumbar spine.  Both the April 2006 and September 2010 VA examiners specifically noted that the Veteran has had no incapacitating episodes of disc disease.  Thus, a higher evaluation is not warranted under the former Diagnostic Code 5293 or the current Diagnostic Code 5243.  

A higher evaluation is also not warranted under the General Rating Formula for Disease and Injuries of the Spine, as the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine. 

In denying the Veteran's claim for an increased evaluation, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca.  The Board acknowledges the Veteran's complaints of pain on range of motion testing.  But, as discussed, the Veteran does not nearly approximate the criteria for a higher rating under the disc disease codes.  The April 2006 VA examiner specifically noted that there was no additional functional loss with repetitive motion.  The September 2010 VA examiner found that there was 6 degrees loss of flexion with repetitive motion.  Even in consideration of such additional loss of flexion on repetitive motion, the currently assigned 40 percent evaluation appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected lumbar spine disability.  In fact, he is currently in receipt for the highest schedular rating (40 percent) for limitation of motion of the thoracolumbar spine.  While acknowledging the affect his lumbar spine disability has on his daily activities, and his limitations on lifting, carrying, reaching, decreased mobility, lack of stamina, weakness, fatigue, and pain, the Board finds that the currently assigned 40 percent disability rating adequately compensates him for his complaints of pain and functional loss as a result of his lumbar spine disability.

Extraschedular consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable on the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director of Compensation and Pension Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is as follows:  A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

As detailed, the 40 percent disability rating currently in effect for lumbar spine disability and the 20 percent disability rating currently in effect for left lower extremity radiculopathy have been assigned based on the requisite schedular criteria discussed hereinabove.  Increased schedular ratings have been denied per this decision.

In June 2012, the issues of entitlement to an extraschedular evaluation for disc disease of the lumbar spine with myofascial back pain and associated left lower extremity radiculopathy were referred to the Director, Compensation and Pension Service, for an opinion as to whether extraschedular evaluations are warranted.

Thereafter, in an opinion the Director explained the basis for the finding that extraschedular evaluations were not warranted for the Veteran's lumbar spine and left lower extremity radiculopathy.  The Director referred to the September 2010 VA examination which indicated that the Veteran retired in 2005 due to his chronic low back pain as a result of his inability to fulfill his job requirements as a registered nurse.  The degenerative disc and joint disease of the lumbar spine with left lower extremity radiculopathy affected the usual occupation and resulted in work problems such as being assigned different duties, increased tardiness, and increased absenteeism.  Decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and fatigue, and decreased strength due to lower extremity pain had effects on his occupational activities.  Daily activities were shown to have a moderate effect such as the ability to perform chores, shopping, sports and recreation with a moderate effect on traveling, driving, feeding, toileting, and bathing.  The examiner stated that the Veteran is unable to perform the duties of a registered nurse and would be more suited in a sedentary administrative position which may also exacerbate his radiculopathy symptoms and pain.  

The Director determined that the evidence does not demonstrate that the current rating schedular criteria is inadequate to describe the severity and symptoms of the Veteran's lumbar spine and left lower extremity radiculopathy disability.  The service-connected disabilities do not interfere with the Veteran's ability to work in his preferred career field.  There is no evidence of marked interference with employment or frequent periods of hospitalization.  The September 2010 opinion stated that the Veteran would be more suited in an administrative position.  The evidence does not meet the criteria for an extraschedular evaluation.  Thus, entitlement to an extraschedular evaluation for the Veteran's lumbar spine with myofascial back pain with associated left lower extremity radiculopathy is not established.  

Assignment of an extraschedular rating is limited to the Under Secretary for Benefits or the Director of Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1).  See also Floyd v. Brown, 9 Vet. App. 88 (1996).  In the present case, a 40 percent schedular rating has been assigned to the Veteran's lumbar spine disability and a 20 percent schedular rating has been assigned to his left lower extremity radiculopathy in contemplation of his symptomatology.  The Director acknowledged the Veteran's lumbar spine and radiculopathy symptomatology and functional limitations, but determined that his symptomatology was contemplated by the schedular criteria and schedular disability evaluations.  The Board believes that the Director's opinion is supported by the overall evidence.

In light of the opinion of the Director, Compensation and Pension Service, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.

Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date for direct service connection compensation is the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 

Service connection was established for aortic valvular stenosis, effective September 16, 1988.  This date corresponds to the day following the Veteran's separation from service in the United States Public Health Service.  There is no basis for assigning an effective date prior to September 16, 1988, as prior to such date the Veteran was still an active member of the United States Public Health Service, which constitutes active service.  There is no legal basis for assigning an effective date prior to September 16, 1988.  Since the law, rather than the evidence, is dispositive on this issue, entitlement to an earlier effective date for the grant of service connection for aortic valvular stenosis is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity, associated with lumbar spine disc disease with myofascial back pain, is denied.

Entitlement to a disability evaluation in excess of 40 percent for disc disease of the lumbar spine with myofascial back pain is denied.

Entitlement to an effective date earlier than September 16, 1988 for the grant of service connection for aortic valvular stenosis is denied.


REMAND

VCAA notice

In a July 2011 rating decision, the RO granted entitlement to service connection for strain, bilateral hip, assigning separate 10 percent disability ratings, effective April 30, 2004.  The Veteran perfect an appeal with regard to the disability ratings and effective dates assigned.  

At no point, however, was the Veteran issued proper notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), with regard to his underlying service connection claim, or with regard to his appeal of the ratings and effective dates assigned.  Proper notice, which notifies him of the evidence and information necessary to support his increased rating and effective date claims, what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA must be issued to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Along with ensuring proper VCAA notice pertaining to his claim, VA is also instructed to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Aortic valvular stenosis

The Veteran has undergone multiple VA cardiovascular examinations pertaining to his aortic valvular stenosis, the most recent in February and October 2009.  However, at the time of such examinations, service connection had not been established for aortic valvular stenosis.  In light of the fact that the most recent VA examination was conducted three years prior and in light of the Veteran's contentions that a higher rating is warranted, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his aortic valvular stenosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Bilateral hip disabilities

In October 2004 and February 2009, the Veteran underwent VA examinations pertaining to the hips.  However, at that juncture, service connection had not been established for bilateral hip disabilities.  In light of the fact that the most recent VA examination was conducted over three years prior and in light of the Veteran's contentions that higher ratings are warranted, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his bilateral hip disabilities.  Id.

In light of these matters being remanded, obtain updated VA treatment records from June 29, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Earlier effective date for the grant of service connection for depression

In an April 2012 rating decision, issued to the Veteran in May 2012, the RO granted entitlement to service connection for depression, assigning a 30 percent disability rating, effective April 30, 2004.  In September 2012, the Veteran submitted correspondence expressing disagreement with the effective date assigned.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the Veteran's increased rating and effective date claims for bilateral hip disabilities, send him a letter in compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claims for increased ratings and effective dates, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain updated VA treatment records from June 29, 2012.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA cardiology examination to determine the nature and severity of his service-connected aortic valvular stenosis.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner is requested to provide an estimate of the level of activity expressed in METS (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness or syncope; the episodes of congestive heart failure, if any; and the degree of left ventricular dysfunction expressed in percentage of ejection fraction.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the current severity of his bilateral hip strains.  The claims folder should be reviewed by the examiner in conjunction with the examination.  All tests and studies, including x-ray studies, deemed appropriate by the examiner should be conducted in conjunction with the examination.  

The examiner is specifically requested to indicate whether the bilateral hip strains are manifested by limitation of motion of the hips, and if so, describe applicable ranges of motion (flexion, extension and rotation) in terms of degrees.  Any limitation of motion of the hips should be described as slight, moderate, or severe.  The examiner should also comment on the effects of pain, weakness, and exacerbating episodes on range of motion and functionality.  

5.  After completion of the above, the RO should review the expanded record and readjudicate the initial increased rating claims and earlier effective date claims.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

6.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the September 2012 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issue of entitlement to an effective date earlier than April 30, 2004 for the grant of service connection for depression, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


